United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-744
Issued: July 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2007 appellant filed a timely appeal from the August 23, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied modification of the
termination of his compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant’s current neck condition is causally related to the
November 2, 1999 work incident. Appellant argues that the Office’s decision incompletely
described his accident. He alleges the Office showed bias by sending him to an impartial
medical specialist who would send him back to work. Appellant argues that the opinion of the
impartial medical specialist should be disallowed for other reasons.

FACTUAL HISTORY
On the prior appeal,1 the Board found that the Office met its burden of proof to justify
termination of compensation. Appellant, a carpenter, sustained a cervical strain and concussion
on November 2, 1999 when a panel coated with lead fell on his head.2 On February 28, 2001 the
Office terminated his compensation on the grounds that the weight of the evidence, represented
by the opinion of Dr. Richard H. Bennett, a Board-certified neurologist and impartial medical
specialist, established that he no longer had residuals of the accepted condition. Finding that
Dr. Bennett’s opinion carried special weight, the Board affirmed the Office’s termination of
compensation.
On September 6, 2005 appellant requested reconsideration. He submitted an August 22,
2005 report from Dr. Joseph A.W. Kozielski, a Board-certified orthopedic surgeon, who related
appellant’s history and complaints. Dr. Kozielski described his findings on physical examination
and noted: “In view of MRI [magnetic resonance imaging] and CAT scan studies from the
period following his injury, indicating that he does have discs bulging at C3-4 on the left and C67 central and to the right, consistent with a post[-]traumatic condition.” He concluded: “Based
on the above history and examination, I would have to conclude that the symptoms for which he
is currently suffering are the direct result of the injuries sustained at work on November 2, 1999,
since there was no preexisting history.”
In a decision dated August 23, 2007, the Office reviewed the merits of appellant’s case
and denied modification of its prior decision. It found that Dr. Kozielski did not offer a
sufficiently reasoned and detailed opinion and did not discuss why Dr. Bennett’s findings were
in error. The Office found that the weight of the medical opinion evidence still rested with the
impartial medical specialist.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,4
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.5
The evidence generally required to establish causal relationship is rationalized medical
opinion evidence. The claimant must submit a rationalized medical opinion that supports a
causal connection between his current condition and the employment injury. The medical
1

Docket No. 02-972 (issued March 4, 2003).

2

Appellant wishes it to be known that the lead-lined panel weighed over 100 pounds.

3

5 U.S.C. §§ 8101-8193.

4

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

opinion must be based on a complete factual and medical background with an accurate history of
the claimant’s employment injury, and must explain from a medical perspective how the current
condition is related to the injury.6
When a physician concludes that a condition is causally related to an employment
because the employee was asymptomatic before the employment injury, the opinion is
insufficient, without supporting medical rationale, to establish causal relationship.7
When the Office meets its burden of proof to justify termination of compensation
benefits, the burden is on the claimant to establish that any subsequent disability is causally
related to the accepted employment injury.8
ANALYSIS
In its March 4, 2003 decision, the Board found that the weight of the medical evidence
rested with the opinion of Dr. Bennett, the impartial medical specialist. Appellant continues to
take issue with Dr. Bennett’s selection, examination and opinion, but the Board’s finding and
decision in this matter became final upon the expiration of 30 days from the date of the issuance
of the Board’s March 4, 2003 decision and order.9 The matter is res judicata and is not subject
to further consideration by the Board on this appeal.10
As the Board found that the Office met its burden of proof to terminate appellant’s
compensation, it is now appellant’s burden to establish that his current neck condition is causally
related to the November 2, 1999 work incident. At issue in the present appeal is whether the
evidence appellant submitted to support his September 6, 2005 request for reconsideration is
sufficient to discharge that burden.
The August 22, 2005 report from Dr. Kozielski, a Board-certified orthopedic surgeon, is
generally supportive of appellant’s claim. Dr. Kozielski noted that diagnostic studies from the
period following the November 2, 1999 injury indicated disc bulging at C3-4 on the left and C67 central and to the right, which was “consistent with a post-traumatic condition.” But he did not
explain how this disc bulging was consistent with a post-traumatic condition, and he offered no
convincing medical rationale to explain how this disc bulging was inconsistent with a preexisting
age-related degenerative discogenic disease, as Dr. Bennett reported.

6

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

7

Thomas D. Petrylak, 39 ECAB 276 (1987).

8

Maurice E. King, 6 ECAB 35 (1953); Wentworth M. Murray, 7 ECAB 570 (1955) (after a termination of
compensation payments, warranted on the basis of the medical evidence, the burden shifts to the claimant to show
by the weight of the reliable, probative and substantial evidence that, for the period for which he claims
compensation, he had a disability causally related to the employment resulting in a loss of wage-earning capacity).
9

20 C.F.R. § 501.6(d).

10

Hugo A. Mentink, 9 ECAB 628 (1958).

3

Dr. Kozielski concluded that appellant’s current symptoms were the direct result of the
injuries sustained at work on November 2, 1999 “since there was no preexisting history.” But
the mere fact that diagnostic testing revealed disc bulging after the November 2, 1999 incident is
no proof that particular incident caused the bulging. Noting what is, at best, a temporal
relationship between the incident and a condition later seen on studies is not enough to establish
a causal relationship. To establish causal relationship, Dr. Kozielski must offer sound medical
reasoning to support his conclusion.
The Board finds that Dr. Kozielski’s opinion, while somewhat supportive of appellant’s
claim, carries little evidentiary weight and is insufficient to discharge appellant’s burden of proof
or to create a conflict in medical opinion with the impartial medical specialist, Dr. Bennett. The
Board will therefore affirm the Office’s August 23, 2007 decision denying modification of the
termination of appellant’s compensation.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his current
neck condition is causally related to the November 2, 1999 work incident.
ORDER
IT IS HEREBY ORDERED THAT the August 23, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

